TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00320-CV



                                      In the Interest of J. U. D.



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. FM108223, HONORABLE ANGELITA MENDOZA-WATERHOUSE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was due July 7, 2004. On July 28, 2004, this Court notified

appellant that his brief was overdue and instructed appellant to respond by August 6, 2004, or his

appeal would be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1) (if appellant fails

to file brief, court may dismiss appeal for want of prosecution). Appellant has never responded to

that notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3

(b) (after ten days notice, court may dismiss for want of prosecution), (c) (after ten days notice, court

may dismiss for failure to comply with rules or notice from clerk requiring response).




                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: October 7, 2004